
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 384
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2009
			 Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To reform the Troubled Assets Relief
		  Program of the Secretary of the Treasury and ensure accountability under such
		  Program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the TARP Reform and Accountability
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Modifications to TARP and TARP Oversight
					Sec. 101. New conditionality for TARP-assisted
				institutions.
					Sec. 102. Executive compensation and corporate
				governance.
					Sec. 103. New lending by insured depository institutions that
				is attributable to TARP investments and assistance.
					Sec. 104. Other protections for the taxpayer.
					Sec. 105. Availability of TARP funds to smaller community
				institutions.
					Sec. 106. Increase in size and authority of Financial Stability
				Oversight Board.
					Sec. 107. Inclusion of women and minorities.
					Sec. 108. Analysis of use of assistance.
					Sec. 109. Database of use of TARP funds.
					Sec. 110. Clarification.
					Sec. 111. Investment of TARP funds in credit unions taken into
				account in determination of net worth.
					Sec. 112. Treasury facilitated auction.
					Sec. 113. Broadened Inspector General Authority.
					Title II—Foreclosure relief
					Sec. 201. TARP foreclosure mitigation plan and
				implementation.
					Sec. 202. Elements of plan.
					Sec. 203. Program alternatives.
					Sec. 204. Systematic foreclosure prevention and mortgage
				modification plan established.
					Sec. 205. Modification of plan.
					Sec. 206. Servicer safe harbor.
					Sec. 207. Foreclosure moratorium recommendation.
					Sec. 208. Foreclosure prevention for affordable
				housing.
					Sec. 209. Report by Congressional Oversight Panel.
					Sec. 210. Mortgage modification data collecting and
				reporting.
					Title III—Auto industry financing and restructuring
					Sec. 301. Short title.
					Sec. 302. Direct loan provisions.
					Title IV—Clarification of authority
					Sec. 401. Consumer loans.
					Sec. 402. Municipal securities.
					Sec. 403. Commercial real estate loans.
					Sec. 404. Small business loans.
					Sec. 405. Commercial loans.
					Sec. 406. Automobile fleet purchase loans.
					Sec. 407. Certification.
					Title V—HOPE for Homeowners Program improvements
					Sec. 501. Changes to HOPE for Homeowners Program.
					Title VI—Home buyer Stimulus
					Sec. 601. Home buyer stimulus program.
					Title VII—FDIC provisions
					Sec. 701. Permanent increase in deposit insurance.
					Sec. 702. Extension of restoration plan period.
					Sec. 703. Borrowing authority.
					Sec. 704. Systemic risk special assessments.
					Title VIII—Reports on the guarantee of certain Citigroup
				assets
					Sec. 801. Reports required.
					Title IX—GAO study of financial crisis
					Sec. 901. Study required.
					Sec. 902. Treasury strategy and timeline.
					Title X—Agency MBS Purchase Program disclosure
					Sec. 1001. Disclosure required.
				
			IModifications to
			 TARP and TARP Oversight
			101.New
			 conditionality for TARP-assisted institutions
				(a)In
			 generalSection 113 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5223) is amended by
			 adding at the end the following new subsections:
					
						(e)Reporting,
				monitoring and accountability
							(1)Periodic public
				reporting on use of assistanceThe Secretary shall require any assisted
				institution that became an assisted institution on or after October 3, 2008, to
				publicly report, not less than quarterly, on such institution’s use of the
				assistance. Such reporting may be required directly for nondepository
				institutions or through the appropriate Federal banking agency, as provided in
				section 103.
							(2)Additional
				requirements and complianceThe Secretary—
								(A)may establish additional reporting and
				information requirements for any direct or indirect recipient of any assistance
				or benefit at any time on or after October 3, 2008, that involves the
				obligation or expenditure, loan, or investment of funds available to the
				Secretary under this title; and
								(B)shall establish appropriate mechanisms to
				ensure appropriate use and compliance with all terms of any use of funds made
				available under this title.
								(3)ConsultationThe Secretary shall consult with the
				appropriate Federal banking agencies in establishing the reporting requirements
				under this subsection that are applicable to insured depository
				institutions.
							(4)Online
				publication of periodic reportsThe Secretary shall make publicly available
				on the Internet each report made in accordance with paragraph (1).
							(5)Use of 2008
				assistance
								(A)Collection of
				informationEffective upon enactment of this paragraph, The
				Secretary shall require any assisted institution which received assistance
				under this title before January 1, 2009, to provide sufficient information with
				regard to such assistance as to inform the Secretary of the precise use of such
				assistance by the institution and the purpose for the use.
								(B)AnalysisThe
				Secretary shall conduct an analysis of the use of the assistance for which
				information was received under subparagraph (A).
								(C)Report to the
				CongressWithin 30 days after the enactment of this paragraph,
				the Secretary shall promptly submit a report containing the findings and
				conclusion of the Secretary on the use of the assistance referred to in
				subparagraph (A), together with such recommendations for legislative or
				administrative action as the Secretary may determine to be appropriate, to the
				Committee on Financial Services of the House of Representatives, the Committee
				on Banking, Housing, and Urban Affairs of the Senate, and the Committees on
				Appropriations of the House of Representatives and the Senate.
								(f)Use and
				accountability for use of funds
							(1)Insured
				depository institution
								(A)Investment in or
				other injection of funds into a depository institutionExcept as provided in section 105, as a
				condition for the provision of any investment in the capital or assets of, or
				any other provision of assistance to or for the benefit of, any insured
				depository institution made after the date of the enactment of the
				TARP Reform and Accountability Act of
				2009, the Secretary shall incorporate into the agreement for such
				investment or assistance an agreement between the depository institution and
				the appropriate Federal banking agency with respect to such institution on the
				manner in which the funds are to be used and benchmarks that the institution is
				required to meet in using the assistance so as to advance the purposes of this
				Act to strengthen the soundness of the financial system and the availability of
				credit to the economy.
								(B)ExaminationsIn the case of any assisted insured
				depository institution that became an assisted institution on or after October
				3, 2008, the appropriate Federal banking agency shall specifically review at
				least once annually the use, by the institution, of assistance made available
				under this Act and compliance by the institution with the requirements
				established by or pursuant to this title or by agreement of the institution
				with the Secretary or the appropriate Federal banking agency, including
				executive compensation and any other specific agreement terms. Such review may
				be conducted in connection with the regular full-site examination, or any other
				examination.
								(C)Compliance
				procedures requiredEach
				appropriate Federal banking agency shall prescribe regulations requiring
				assisted insured depository institutions to establish and maintain procedures
				designed to assure and monitor the compliance of such depository institutions
				with the requirements established by or pursuant to this title or by agreement
				of the institution with the Secretary or such agency.
								(2)Use of tarp
				funds for mergers or acquisitionsEffective as of the date of the enactment
				of the TARP Reform and Accountability Act of
				2009, no assisted institution that became an assisted institution
				at any time on or after October 3, 2008, may merge or consolidate with any
				insured depository institution or, either directly or indirectly, acquire the
				assets of, or assume liability to pay any deposits made in, any insured
				depository institution, and no Federal banking agency may approve any such
				action under section 18(c) of the Federal Deposit Insurance Act, while any of
				such assistance is outstanding unless, prior to the approval of such agency,
				the Secretary has determined in consultation with any relevant Federal banking
				agencies that—
								(A)such action will reduce risk to the
				taxpayer; or
								(B)the transaction could have been consummated
				without assistance provided under this title.
								(3)Nondepository
				institutionsIn the case of
				any assisted institution that became an assisted institution on or after
				October 3, 2008, and is not described in and subject to paragraph (1), the
				Secretary shall establish such reporting requirements and require any other
				conditions or agreements no less stringent than those applicable to assisted
				insured depository institutions, including requirements to conduct examinations
				of the books, affairs, and procedures of any such financial institution by the
				Secretary or by delegation to the Board.
							(4)Renter
				protectionIn the case of any
				foreclosure on any dwelling or residential real property securing an extension
				of credit made under a contract entered into after the date of the enactment of
				this Act, any successor in interest in such property pursuant to the
				foreclosure shall assume such interest subject to—
								(A)the provision, by
				the successor in interest, of a notice to vacate to any bona fide tenant at
				least 90 days before the effective date of the notice to vacate; and
								(B)the rights of any
				bona fide tenant, as of the date of such notice of foreclosure—
									(i)under any bona
				fide lease entered into before the notice of foreclosure to occupy the premises
				until the end of the remaining term of the lease or the end of the 6-month
				period beginning on the date of the notice of foreclosure, whichever occurs
				first, subject to the receipt by the tenant of the 90-day notice under
				subparagraph (A); or
									(ii)without a lease
				or with a lease terminable at will under State law, subject to the receipt by
				the tenant of the 90-day notice under subparagraph (A).
									(5)Bona fide lease
				or tenancyFor purposes of this paragraph (1), a lease or tenancy
				shall be considered bona fide only if—
								(A)the mortgagor
				under the contract is not the tenant;
								(B)the lease or
				tenancy was the result of an arms-length transaction; or
								(C)the lease or
				tenancy requires the receipt of rent that is not substantially less than fair
				market rent for the property.
								(6)Prohibition on
				use of TARP funds for foreign customer service positionsEffective as of the date of the enactment
				of the TARP Reform and Accountability Act of 2009, no assisted institution that
				became an assisted institution on or after October 3, 2008, may enter into a
				new agreement, or expand a current agreement, with any foreign company for
				provision of customer service functions, including call-center services, while
				any of such assistance is outstanding.
							(g)No impediment to
				withdrawalSubject to
				consultation with the appropriate Federal banking agencies, the Secretary shall
				permit an assisted insured depository institution to repay any assistance
				previously provided under this title to such depository institution without
				regard to whether the depository institution has replaced such funds from any
				other source, and when such assistance is repaid, the Secretary shall liquidate
				warrants associated with such assistance at the current market
				price.
						.
				(b)DefinitionsSection 3 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5202) is amended by adding at the end the
			 following new paragraphs:
					
						(10)Definitions
				relating to insured depository institutionsThe terms depository
				institution, insured depository institution, Federal
				banking agency and appropriate Federal banking agency have
				the same meanings as in section 3 of the Federal Deposit Insurance Act.
						(11)Assisted
				institutionThe terms
				assisted institution or assisted insured depository
				institution mean any such institution that receives, directly or
				indirectly, any assistance or benefit that involves the obligation or
				expenditure, loan, or investment of funds available to the Secretary under
				title
				I.
						.
				102.Executive
			 compensation and corporate governance
				(a)In
			 generalSection 111 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221) is amended by
			 adding at the end the following new subsections:
					
						(e)Across-the-board
				executive compensation and corporate governance requirements
							(1)Standards
				requiredNotwithstanding any
				provision of, and in addition to any requirement of subsection (a), (b), or (c)
				(other than the definitions in subsection (b)(3)), the Secretary shall require
				any institution that became an assisted institution after the date of the
				enactment of the TARP Reform and
				Accountability Act of 2009 to meet standards for executive
				compensation and corporate governance while any assistance under this title is
				outstanding.
							(2)Specific
				requirementsThe standards established under paragraph (1) shall
				include—
								(A)limits on compensation that exclude
				incentives for senior executive officers of such institution to take
				unnecessary and excessive risks that threaten the value of such institution
				during the period that any assistance under this title is outstanding;
								(B)a provision for the
				recovery by such institution of any bonus or incentive compensation paid to a
				senior executive officer based on statements of earnings, gains, or other
				criteria that are later found to be materially inaccurate;
								(C)a prohibition on such institution making
				any golden parachute payment to a senior executive officer during the period
				that the assistance under this title is outstanding;
								(D)a prohibition on such institution paying or
				accruing any bonus or incentive compensation, during the period that the
				assistance under this title is outstanding, to the 25 most highly-compensated
				employees; and
								(E)a prohibition on any compensation plan that
				would encourage manipulation of such institution’s reported earnings to enhance
				the compensation of any of its employees.
								(3)Applicability to
				prior assistanceNotwithstanding any limitations included in
				subsection (a), (b), or (c) with regard to applicability, the Secretary may
				apply the requirements of and the standards established under this subsection
				to any assisted institution that received any assistance under this title
				before the date of the enactment of the TARP Reform and Accountability Act of
				2009.
							(f)Board
				observerThe Secretary may
				require the attendance of an observer delegated by the Secretary, on behalf of
				the Secretary, to attend the meetings of the board of directors of any assisted
				institution that became an assisted institution before October 3, 2008, and any
				committees of such board of directors, while any assistance under this title is
				outstanding.
						.
				(b)Repeal of de
			 minimis exceptionSection 111(c) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221(c)) is amended by striking and
			 only where such purchases per financial institution in the aggregate exceed
			 $300,000,000 (including direct purchases),.
				103.New lending by
			 insured depository institutions that is attributable to TARP investments and
			 assistanceSection 7(a) of the
			 Federal Deposit Insurance Act (U.S.C. 1817(a)) is amended by adding at the end
			 the following new paragraph:
				
					(12)Lending
				increases attributable to investment or other assistance under the Troubled
				Assets Relief Program
						(A)In
				generalEach report of
				condition filed pursuant to this subsection by an insured depository
				institution which received an investment or other assistance under the Troubled
				Assets Relief Program established by the Emergency Economic Stabilization Act
				of 2008 or section 136(d) of the Energy Independence and Security Act of 2007
				shall report the amount of any increase in new lending in the period covered by
				such report (or the amount of any reduction in any decrease in new lending)
				that is attributable to such investment or assistance, to the extent
				possible.
						(B)Alternative
				measureIf an insured
				depository institution that is subject to subparagraph (A) cannot accurately
				quantify the effect that an investment or other assistance under such Troubled
				Assets Relief Program has had on new lending by the institution, the insured
				depository institution shall report the total amount of the increase in new
				lending, if any, in the period covered by such report.
						(C)Designation of
				reporting requirementThe
				Federal banking agencies and the Secretary of the Treasury shall specify the
				form, content, and manner of reports required under this paragraph, and shall
				require such reports to be provided to the appropriate State bank supervisor
				(as defined in section 3 of the Federal Deposit Insurance
				Act).
						.
			104.Other
			 protections for the taxpayer
				(a)Warrant
			 requirementsSubsection (d)
			 of section 113 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5223(d)) is amended by adding at the end the following new paragraph:
					
						(4)AmountFor assistance provided after the date of
				the enactment of the TARP Reform and
				Accountability Act of 2009, and except as provided in title III
				of such Act, the warrants or instruments described in this section shall have a
				value at least equal to 15 percent of the aggregate amount of such
				assistance.
						.
				(b)Repeal of
			 certain exceptionSection 113(d)(3) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5223(d)(3)) is amended by striking
			 subparagraph (A).
				105.Availability of
			 TARP funds to smaller community institutions
				(a)Prompt
			 actionThe Secretary shall
			 promptly take all necessary actions to provide assistance under title I of the
			 Emergency Economic Stabilization Act of 2008 to smaller community financial
			 institutions, including such institutions that are privately held.
				(b)Comparable
			 termsAn institution that
			 receives assistance after the date of the enactment of the
			 TARP Reform and Accountability Act of
			 2009, shall do so on terms comparable to the terms applicable to
			 institutions that received assistance prior to the date of the enactment of
			 such Act of 2009: Provided, That the institution—
					(1)has submitted an application on which no
			 action has been taken, such as institutions that are C corporations (including
			 privately held institutions) and community development financial institutions;
			 or
					(2)is of a type for which the Secretary has
			 not yet established an application deadline or for which any such deadline has
			 not yet occurred as of the date of the enactment of this Act, such as
			 institutions that are non-stock corporations, S-corporations, mutually-owned
			 insured depository institutions (as defined in section 3 of the Federal Deposit
			 Insurance Act).
					(c)DefinitionsFor purposes of this section, the terms
			 S Corporation and C Corporation shall have the
			 same meaning given to those terms in section 1361(a) of the Internal Revenue
			 Code of 1986.
				106.Increase in
			 size and authority of Financial Stability Oversight Board
				(a)AuthoritySection 104 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 2514) is amended—
					(1)by
			 redesignating subsections (g) and (h) as subsections (h) and (i), respectively;
			 and
					(2)by inserting after
			 subsection (f) the following new subsection:
						
							(g)Review and
				decisionmakingAfter
				conducting any review under this section of a policy determination made by the
				Secretary, the Financial Stability Oversight Board may overturn any such policy
				determination by a two-thirds vote of all members of such
				board.
							.
					(b)Appointment of 3
			 additional membersSection
			 104(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 2514(b))
			 is amended—
					(1)by striking and at the end
			 of paragraph (4);
					(2)by striking the
			 period at the end of paragraph (5) and inserting a semicolon; and
					(3)by adding at the end the following new
			 paragraphs:
						
							(6)the Chairperson of the Board of Directors
				of the Federal Deposit Insurance Corporation; and
							(7)two members
				appointed by the President, by and with the consent of the Senate, from among
				individuals who are not officers or employees of the United States
				Government.
							.
					107.Inclusion of women
			 and minorities
				(a)Office of
			 Minority and Women InclusionThe Secretary of the Treasury shall
			 establish an Office of Minority and Women Inclusion, or designate an office of
			 the entity, that shall be responsible for carrying out this section and
			 ensuring compliance by the Secretary and each assisted institution (as such
			 term is defined in section 3 of the Emergency Economic Stabilization Act of
			 2008) with the requirements of this section. The Office shall be responsible
			 for all matters of the entity relating to diversity in management, employment,
			 and business activities in accordance with such standards and requirements as
			 the Secretary shall establish regarding the use of assistance provided under
			 title I of such Act.
				(b)Inclusion in All
			 Levels of Business ActivitiesThe Secretary and each assisted institution
			 shall develop and implement standards and procedures to ensure, to the maximum
			 extent possible, the inclusion and utilization of minorities (as such term is
			 defined in section 1204(c) of the Financial Institutions Reform, Recovery, and
			 Enforcement Act of 1989 (12 U.S.C. 1811 note)) and women, and minority- and
			 women-owned businesses (as such terms are defined in section 21A(r)(4) of the
			 Federal Home Loan Bank Act (12 U.S.C. 1441a(r)(4)) (including financial
			 institutions, investment banking firms, mortgage banking firms, asset
			 management firms, broker-dealers, financial services firms, underwriters,
			 accountants, brokers, investment consultants, and providers of legal services)
			 in all business and activities of the Secretary and each assisted institution
			 at all levels, including in procurement, insurance, and all types of contracts
			 (including contracts for the issuance or guarantee of any debt, equity, or
			 mortgage-related securities, the management of its mortgage and securities
			 portfolios, the making of its equity investments, the purchase, sale and
			 servicing of single- and multi-family mortgage loans, and the implementation of
			 its affordable housing program and initiatives). The processes established by
			 the Secretary and each assisted institution for review and evaluation for
			 contract proposals and to hire service providers shall include a component that
			 gives consideration to the diversity of the applicant.
				(c)ApplicabilityThis section shall apply to all contracts
			 of the Secretary of the Treasury and assisted institutions for services of any
			 kind, including services that require the services of investment banking, asset
			 management entities, broker-dealers, financial services entities, underwriters,
			 accountants, investment consultants, and providers of legal services.
				(d)Reports to
			 CongressNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall report to
			 the Congress detailed information describing the actions taken by the Office
			 and assisted institutions pursuant to this section, which shall include a
			 statement of the total amounts provided by the Secretary and assisted
			 institutions under title I of the Emergency Economic Stabilization Act of 2008
			 to third party contractors since the last such report and the percentage of
			 such amounts paid to businesses described in subsection (b) of this
			 section.
				108.Analysis of use of
			 assistance
				(a)RequirementThe Secretary of the Treasury shall
			 regularly analyze timely and detailed information concerning the use of
			 assistance provided under title I of the Emergency Economic Stabilization Act
			 of 2008 by assisted institutions to ensure that the program established under
			 title I of such Act is meeting the goals of the program.
				(b)Agency
			 collectionThe Secretary of
			 the Treasury shall require the Federal banking agencies (as defined in section
			 3 of the Federal Deposit Insurance Act) and any other Federal agency the
			 Secretary chooses to report detailed information to the Secretary on the use of
			 assistance provided by the Secretary under the Emergency Economic Stabilization
			 Act of 2008 in a standard electronic form on no less than a quarterly basis.
				(c)Source of
			 informationThe data collected and analyzed under subsections (a)
			 and (b)—
					(1)shall come from
			 existing reports filed by all assisted institutions where possible, including
			 depository institutions and nondepository institutions, with the principal
			 Federal regulator of each such institution, if any; and
					(2)and should be
			 sufficiently detailed and timely to enable the Secretary to determine the
			 effectiveness of the program established under title I of the Emergency
			 Economic Stabilization Act of 2008 in stimulating prudent lending and
			 strengthening bank capital.
					(d)Adjustments and
			 recommendationsIf the Secretary of the Treasury determines
			 that—
					(1)the goals of the
			 program established under title I of the Emergency Economic Stabilization Act
			 of 2008 are not being met, the Secretary shall work with the Federal agencies
			 supplying the information under subsection (b) to encourage such agencies to
			 provide the recipients of assistance under such title with recommendations for
			 better meeting the goals of the program; and
					(2)the goals of the
			 program are not being met following the recommendations and adjustments made in
			 accordance with paragraph (1), the Secretary shall adjust the future uses of
			 assistance provided under such title.
					109.Database of use
			 of TARP fundsThe Secretary of
			 the Treasury shall create and maintain a fully searchable database, accessible
			 on the Internet at no cost to the public, that contains the name of each entity
			 receiving funds made available under section 115(a) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)) and the purpose for which such
			 entity is receiving such funds.
			110.ClarificationSection 101 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 2514(b)) is amended by adding at the end
			 the following new subsections:
				
					(f)ClarificationAny provision of capital to, purchase of
				equity in, or assistance provided to any institution under this title shall be
				considered to be a purchase of troubled assets for purposes of this
				title.
					(g)Qualified
				property
						(1)GuaranteeUpon the request of a lessee of qualified
				property in leases where the lessee economically defeased its rent and purchase
				option payments, the Secretary may serve as a guarantor with respect to all
				payment obligations of such lessee with respect to any defeased lease
				transaction that is in technical default because of a downgrade of a financial
				guarantor. Such guarantee shall be on such terms and conditions as are
				determined by the Secretary.
						(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
							(A)Qualified
				propertyThe term
				qualified property means domestic property subject to a lease
				entered into prior to November 1, 2007, in which a State or local government
				authority (as defined in section 5302(a) of title 49, United States Code) is
				the lessee.
							(B)GuarantorThe term guarantor includes
				any guarantor, surety, and payment
				undertaker.
							.
			111.Investment of
			 TARP funds in credit unions taken into account in determination of net
			 worth
				(a)In
			 generalSection 216(o)(2) of
			 the Federal Credit Union Act (12 U.S.C. 1790d(o)(2)) is amended by striking
			 subparagraph (A) and inserting the following new subparagraph:
					
						(A)with respect to any insured credit union,
				means—
							(i)the retained earnings balance of the credit
				union, as determined under generally accepted accounting principles, together
				with any amounts that were previously the retained earnings of any other credit
				union with which the credit union has combined; and
							(ii)any donated equity, permanent, and
				perpetual capital deposits, or other primary capital made available under Title
				I of the Emergency Economic Stabilization Act of 2008, as determined by
				regulation or order of the Board with due regard for the accepted capital
				standards for United States depository institutions generally; and
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 30-day period beginning on the date of the enactment of this
			 Act.
				112.Treasury
			 facilitated auctionSection
			 113(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5223(b))
			 is amended to read as follows:
				
					(b)Use of market
				mechanisms
						(1)In
				generalIn making purchases
				under this Act, the Secretary shall—
							(A)make such
				purchases at the lowest price that the Secretary determines to be consistent
				with the purposes of this Act; and
							(B)maximize the
				efficiency of the use of taxpayer resources by using market mechanisms,
				including auctions or reverse auctions, where appropriate.
							(2)Auction
				facilitation
							(A)In
				generalThe Secretary shall, in coordination with institutions
				that volunteer to participate, and not using any funds under this title for
				purchases, facilitate an auction of troubled assets owned by such institutions
				to third party purchasers.
							(B)ReportIf
				the auction described in subparagraph (A) does not take place within the 3
				month period following the date of the enactment of the TARP Reform and
				Accountability Act of 2009, the Secretary shall issue a report to the Congress
				stating—
								(i)why such auction
				has not taken place; and
								(ii)by what mechanism the Secretary feels that
				troubled assets could most expeditiously be valued and
				liquidated.
								.
			113.Broadened
			 Inspector General AuthoritySection 121(c) of the Emergency Economic
			 Stabilization Act (12 U.S.C. 5231(c)) is amended by striking the
			 purchase, management, and sale of assets and all that follows through
			 under section 102 and inserting any action taken by the
			 Secretary of the Treasury under this title (except sections 115, 116, 117, and
			 125), as the Special Inspector General determines appropriate.
			IIForeclosure
			 relief
			201.TARP
			 foreclosure mitigation plan and implementation
				(a)Commitment of
			 resourcesNotwithstanding any
			 provision of title I of the Emergency Economic Stabilization Act of 2008, not
			 later than seven days after the date of the enactment of the
			 TARP Reform and Accountability Act of
			 2009, the Secretary of the Treasury (in this title referred to as
			 the Secretary) shall commit funds made available to the
			 Secretary under title I of the Emergency Economic Stabilization Act of 2008 in
			 an amount of at least $100,000,000,000, unless the Secretary certifies
			 otherwise under subsection (d), but in no case less than $40,000,000,000, for
			 the purposes of foreclosure mitigation. Not less than $20,000,000,000 of this
			 amount shall be dedicated to the program described under section 204 of this
			 Act. The Secretary shall consult with the Chairperson of the Board of Directors
			 of the Federal Deposit Insurance Corporation regarding the administration of
			 the program.
				(b)Plan
			 requiredNotwithstanding any
			 provision of title I of the Emergency Economic Stabilization Act of 2008, none
			 of the funds otherwise available to the Secretary pursuant to section 115(a)(3)
			 of such Act shall be available to the Secretary after March 15, 2009, unless a
			 comprehensive plan to use the funds committed under subparagraph (a) to prevent
			 and mitigate foreclosures on residential properties, in accordance with the
			 requirements of this title, has been developed by the Secretary and approved by
			 the Financial Stability Oversight Board by such date.
				(c)Implementation
			 requiredThe Secretary shall
			 begin to implement the comprehensive plan established pursuant to subsection
			 (b) by not later than April 1, 2009.
				(d)CertificationIf the Secretary does not commit at least
			 $100,000,000,000 in the plan established under subsection (b), the Secretary
			 shall certify to the Congress in the plan the specific reasons that such
			 amounts have not been committed.
				(e)ClarificationFor purposes of this title, the term
			 residential properties shall include 1- to 4-family residential
			 properties.
				202.Elements of
			 plan
				(a)Required
			 elementsThe comprehensive
			 plan established pursuant to section 201(b) shall comply with the following
			 requirements:
					(1)Owner-occupied
			 residences onlyThe programs implemented under the plan shall
			 prevent and mitigate foreclosures specifically on owner-occupied residential
			 properties.
					(2)Leveraging of
			 private capitalThe plan shall leverage private capital to the
			 maximum extent possible consistent with the purpose of preventing and
			 mitigating foreclosures on such properties.
					(3)Use of program
			 alternativesThe actions to
			 be taken under the plan shall consist of the systematic foreclosure prevention
			 and mortgage modification program under section 204 and a combination of the
			 program alternatives set forth in section 203.
					(4)Workforce and
			 outreachThe plan shall set
			 forth how the Secretary intends to develop, second, or contract for appropriate
			 staffing to carry out the plan and the component programs and to ensure that
			 private mortgage servicers utilizing the programs established by the Secretary
			 will provide sufficient staffing and resources to engage in the outreach, loss
			 mitigation activities, and homeowner education necessary for successful
			 foreclosure mitigation.
					(b)Concentrations
			 of foreclosuresThe comprehensive plan established pursuant to
			 section 201(b) may include provisions designed to prevent and mitigate
			 foreclosures on residential properties located in areas that are most seriously
			 affected by such foreclosures.
				203.Program
			 alternativesThe program
			 alternatives set forth in this section are as follows:
				(1)Reduction of
			 HOPE for Homeowners program costsA program under which the
			 Secretary—
					(A)provides coverage
			 for fees under the HOPE for Homeowners Program under section 257 of the
			 National Housing Act (12 U.S.C. 1715z–23), as amended by title V of this Act;
			 or
					(B)ensures the
			 affordability of interest rates of mortgages insured under such Program.
					(2)Buy-down of
			 second lien mortgagesA
			 program under which the Secretary makes available to owners of owner-occupied
			 residential properties a direct mortgage loan the proceeds of which shall be
			 used only to reduce the outstanding debt of such owner under an existing second
			 lien mortgage on such residential property, for the purpose of facilitating
			 loan modification, subject to such reductions in the principal of such existing
			 second lien mortgages as the Secretary may require.
				(3)Servicer
			 incentives and assistanceA
			 program under which the Secretary may make payments to servicers, including
			 servicers that are not affiliated with a depository institution, who implement
			 modifications to mortgages that result in mortgages that meet such requirements
			 as the Secretary shall establish.
				(4)Loan
			 purchasesA program under
			 which the Secretary, or one or more entities that the Secretary, in
			 consultation with the Secretary of Housing and Urban Development, enters into a
			 contract with to carry out the program under this paragraph, which may include
			 the Federal Deposit Insurance Corporation, regional public-private
			 partnerships, and entities selected as contractors under section 107 of the
			 Emergency Economic Stabilization Act of 2008, purchases whole loans for the
			 purpose of modifying or refinancing the loans.
				(5)Substitution of
			 trustA program under which
			 modifications are allowed to the securitization trust agreements with respect
			 to securities secured by pools of mortgages to allow a new qualified buyer to
			 be substituted on a foreclosed property or a delinquent mortgage without
			 seeking new financing.
				204.Systematic
			 foreclosure prevention and mortgage modification plan established
				(a)In
			 generalThe systematic foreclosure prevention and mortgage
			 modification program under this section shall be a program established by the
			 Secretary, in consultation with the Chairperson of the Board of Directors of
			 the Federal Deposit Insurance Corporation and the Secretary of Housing and
			 Urban Development, that—
					(1)provides lenders
			 and loan servicers with certain compensation to cover administrative costs for
			 each loan modified according to the required standards; and
					(2)provides loss
			 sharing or guarantees for certain losses incurred if a modified loan should
			 subsequently re-default.
					(b)Program
			 administrationThe Secretary,
			 in consultation with the Chairperson of the Federal Deposit Insurance
			 Corporation and the Secretary of Housing and Urban Development, may contract
			 with one or more entities, including the Federal Deposit Insurance Corporation
			 and entities selected as contractors under section 107 of the Emergency
			 Economic Stabilization Act of 2008, to conduct the program activities required
			 under the program under this section.
				(c)Program
			 componentsThe program established under subsection (a) may
			 include the following components:
					(1)Eligible
			 borrowersThe program shall be limited to loans secured by
			 owner-occupied properties.
					(2)Exclusion for
			 early payment defaultTo promote sustainable mortgages, loss
			 sharing or guarantees shall be available only after the borrower has made a
			 specified minimum number of payments on the modified mortgage.
					(3)Standard net
			 present value testIn order to promote consistency and simplicity
			 in implementation and audit, the Secretary shall prescribe a standardized net
			 present value analysis for participating lenders and servicers comparing the
			 expected net present value of modifying past due loans compared to the net
			 present value of foreclosing on them will be applied. Under this test, standard
			 assumptions shall be used to ensure that a consistent standard for
			 affordability is provided based on a ratio of the borrower’s mortgage-related
			 expenses for the first priority mortgage-to-gross income specified by the
			 Secretary.
					(4)Systematic loan
			 review by participating lenders and servicersParticipating
			 lenders and servicers shall be required to undertake a systematic review of all
			 of the loans under their management, to subject each loan to a standard net
			 present value test to determine whether it is a suitable candidate for
			 modification, and to offer modifications for all loans that pass this test. The
			 penalty for failing to undertake such a systematic review and to carry out
			 modifications where they are justified would be disqualification from further
			 participation in the program until such a systematic program was
			 introduced.
					(5)ModificationsModifications
			 may include any of the following:
						(A)Reduction in
			 interest rates and fees.
						(B)Term or
			 amortization extensions.
						(C)Forbearance or
			 forgiveness of principal.
						(D)Other similar
			 modifications.
						(6)Simplified loss
			 share calculationIn order to ensure the administrative
			 efficiency and effective operation of the program, the Secretary shall define
			 appropriate measures for loss sharing or guarantees designed to reduce the risk
			 and loss upon redefault of modified mortgages in order to provide adequate
			 incentives to lenders, servicers, and investors to modify eligible mortgages
			 and avoid unnecessary foreclosures. Interim modifications shall be
			 allowed.
					(7)De minimis
			 testTo lower administrative costs, a de minimis test shall be
			 used to exclude from loss sharing any modification that does not lower the
			 monthly payment at least 10 percent.
					(8)8 year limit on
			 loss sharing paymentThe loss sharing guarantee shall terminate
			 at the end of the 8-year period beginning on the date the modification was
			 consummated.
					(d)Alternative
			 componentsThe Secretary may,
			 with the approval of the Board, implement foreclosure prevention and mitigation
			 actions other than those included pursuant to subsection (c) in the
			 comprehensive plan initially approved by the Board pursuant to section 201(b)
			 that the Secretary believes would provide equivalent or greater impact on
			 foreclosure mitigation.
				(e)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to implement
			 this section and prevent evasions thereof.
				(f)Troubled
			 assetsThe costs incurred by the Federal Government in carrying
			 out the loan modification program established under this section shall be
			 covered out of the funds made available to the Secretary of the Treasury under
			 title I of the Emergency Economic Stabilization Act of 2008 or such other funds
			 as may be available to the Secretary.
				(g)ReportBefore
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act, the Secretary shall submit a progress report to the Congress containing
			 such findings and such recommendations for legislative or administrative action
			 as the Secretary may determine to be appropriate.
				205.Modification of
			 plan
				(a)In
			 generalIf the Secretary, in
			 consultation with the Chairperson of the Board of Directors of the Federal
			 Deposit Insurance Corporation and the Secretary of Housing and Urban
			 Development, determines at any time that modification of the comprehensive plan
			 initially approved by the Board pursuant to section 201(b) (as such plan may
			 subsequently have been modified pursuant to this section), or that modification
			 of any component program element, is necessary to maximize the prevention of
			 foreclosures on residential properties or minimize costs to taxpayers of such
			 foreclosure mitigation, the Secretary may modify the plan or program element,
			 but only to the extent such modifications are approved by the Board.
				206.Servicer safe
			 harbor
				(a)Safe
			 harbor
					(1)Loan
			 modifications and workout plansNotwithstanding any other
			 provision of law, and notwithstanding any investment contract between a
			 servicer and a securitization vehicle or investor, a servicer that acts
			 consistent with the duty set forth in section 129A(a) of Truth in Lending Act
			 (15 U.S.C. 1639a) shall not be liable for entering into a loan modification or
			 workout plan with respect to any such mortgage that meets all of the criteria
			 set forth in paragraph (2)(B) to—
						(A)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
						(B)any person who is
			 obligated to make payments determined in reference to any loan or any interest
			 referred to in subparagraph (A); or
						(C)any person that
			 insures any loan or any interest referred to in subparagraph (A) under any law
			 or regulation of the United States or any law or regulation of any State or
			 political subdivision of any State.
						(2)Ability to
			 modify mortgages
						(A)AbilityNotwithstanding any other provision of law,
			 and notwithstanding any investment contract between a servicer and a
			 securitization vehicle or investor, a servicer—
							(i)shall not be
			 limited in the ability to modify mortgages, the number of mortgages that can be
			 modified, the frequency of loan modifications, or the range of permissible
			 modifications; and
							(ii)shall not be
			 obligated to repurchase loans from or otherwise make payments to the
			 securitization vehicle on account of a modification, workout, or other loss
			 mitigation plan for a residential mortgage or a class of residential mortgages
			 that constitute a part or all of the mortgages in the securitization
			 vehicle,
							if any
			 mortgage so modified meets all of the criteria set forth in subparagraph
			 (B).(B)CriteriaThe
			 criteria under this subparagraph with respect to a mortgage are as
			 follows:
							(i)Default on the
			 payment of such mortgage has occurred or is reasonably foreseeable.
							(ii)The
			 property securing such mortgage is occupied by the mortgagor of such
			 mortgage.
							(iii)The servicer
			 reasonably and in good faith believes that the anticipated recovery on the
			 principal outstanding obligation of the mortgage under the particular
			 modification or workout plan or other loss mitigation action will exceed, on a
			 net present value basis, the anticipated recovery on the principal outstanding
			 obligation of the mortgage to be realized through foreclosure.
							(3)ApplicabilityThis
			 subsection shall apply only with respect to modifications, workouts, and other
			 loss mitigation plans initiated before January 1, 2012.
					(b)ReportingEach
			 servicer that engages in loan modifications or workout plans subject to the
			 safe harbor in subsection (a) shall report to the Secretary on a regular basis
			 regarding the extent, scope and results of the servicer’s modification
			 activities. The Secretary shall prescribe regulations specifying the form,
			 content, and timing of such reports.
				(c)Definition of
			 securitization vehiclesFor purposes of this section, the term
			 securitization vehicle means a trust, corporation, partnership,
			 limited liability entity, special purpose entity, or other structure
			 that—
					(1)is
			 the issuer, or is created by the issuer, of mortgage pass-through certificates,
			 participation certificates, mortgage-backed securities, or other similar
			 securities backed by a pool of assets that includes residential mortgage loans;
			 and
					(2)holds such
			 mortgages.
					207.Foreclosure
			 moratorium recommendation
				(a)Foreclosure
			 defermentIt is the sense of
			 the Congress that any institution which becomes an assisted institution on or
			 after the date of the enactment of this Act should not initiate, or allow to
			 continue, a foreclosure proceeding or a foreclosure sale on any with respect to
			 any principal homeowner mortgage, until the earliest of the following:
					(1)The date by which the comprehensive plan to
			 prevent and mitigate foreclosures has been developed by the Secretary and the
			 Federal Deposit Insurance Corporation and approved by the Financial Stability
			 Oversight Board under section 201 and become fully operational.
					(2)The date by which the systematic
			 foreclosure prevention and mortgage modification plan has been established by
			 the Secretary in accordance with section 204 and become fully
			 operational.
					(3)The end of the
			 9-month period beginning on the date of the enactment of this Act.
					(b)FHA-regulated
			 loan modification agreementsIf an assisted institution to which
			 subsection (a) applies reaches a loan modification agreement with a homeowner
			 under the auspices of the Federal Housing Administration before any plan
			 referred to in paragraph (1) or (2) of such subsection takes effect, subsection
			 (a) shall cease to apply to such institution as of the effective date of the
			 loan modification agreement.
				(c)Duty of consumer
			 to maintain propertyAny
			 homeowner for whose benefit any foreclosure proceeding or sale is barred under
			 subsection (a) from being instituted, continued , or consummated with respect
			 to any homeowner mortgage may not, with respect to any property securing such
			 mortgage, destroy, damage, or impair such property, allow the property to
			 deteriorate, or commit waste on the property.
				(d)Duty of consumer
			 to respond to reasonable inquiriesAny homeowner for whose benefit any
			 foreclosure proceeding or sale is barred under subsection (a) from being
			 instituted, continued , or consummated with respect to any homeowner mortgage
			 shall respond to reasonable inquiries from a creditor or servicer during the
			 period during which such foreclosure proceeding or sale is barred.
				208.Foreclosure
			 prevention for affordable housingSection 109 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5219) is amended to read as
			 follows:
				
					109.Foreclosure
				mitigation efforts
						(a)Residential
				mortgage servicing standardsTo the extent that the Secretary acquires
				mortgages, mortgage backed securities, and other assets secured by residential
				real estate, including multifamily housing, the Secretary shall implement a
				plan that seeks to maximize assistance for homeowners and renters and use the
				authority of the Secretary to encourage the servicers of the underlying
				mortgages, considering net present value to the taxpayer, to take advantage of
				the HOPE for Homeowners Program under section 257 of the National Housing Act
				or other available programs to minimize foreclosures. In addition, the
				Secretary may use loan guarantees and credit enhancements to facilitate loan
				modifications to prevent avoidable foreclosures on single-family and
				multifamily housing.
						(b)CoordinationThe
				Secretary shall coordinate with the Corporation, the Board (with respect to any
				mortgage or mortgage-backed securities or pool of securities held, owned, or
				controlled by or on behalf of a Federal reserve bank, as provided in section
				110(a)(1)(C)), the Federal Housing Finance Agency, the Secretary of Housing and
				Urban Development, and other Federal Government entities that hold troubled
				assets to attempt to identify opportunities for the acquisition of classes of
				troubled assets that will improve the ability of the Secretary to improve the
				loan modification and restructuring process and, where permissible, to permit
				bona fide tenants who are current on their rent to remain in their homes under
				the terms of the lease. In the case of a mortgage on a residential rental
				property, including a qualified low-income building under section 42 of the
				Internal Revenue Code of 1986, the plan required under this section shall
				include protecting Federal, State, and local rental subsidies and protections,
				and ensuring any modification takes into account the need for operating funds
				to maintain decent and safe conditions at the property.
						(c)Consent to
				Reasonable Loan Modification RequestsUpon any request arising under existing
				investment contracts, the Secretary shall consent, where appropriate and
				considering net present value to the taxpayer, to reasonable requests by
				homeowners and owners of multifamily housing, including qualified low-income
				buildings under section 42 of the Internal Revenue Code of 1986, for loss
				mitigation measures, including term extensions, rate reductions, principal
				write downs, increases in the proportion of loans within a trust or other
				structure allowed to be modified, or removal of other limitation on
				modifications.
						.
			209.Report by
			 Congressional Oversight PanelThe Congressional Oversight Panel
			 established by section 125 of the Emergency Economic Stabilization Act of 2008
			 shall submit a report to the Congress, not later than July 1, 2009,
			 regarding—
				(1)the actions taken
			 by the Secretary pursuant to this title;
				(2)the impact and
			 effectiveness of such actions on foreclosures on residential properties;
			 and
				(3)the effectiveness
			 of such actions from the standpoint of minimizing costs to the
			 taxpayers.
				210.Mortgage
			 modification data collecting and reporting
				(a)Reporting
			 requirementsNot later than
			 120 days after the date of the enactment of this Act, and quarterly thereafter,
			 the Comptroller of the Currency, in coordination with the Director of the
			 Office of Thrift Supervision, shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial
			 Services of the House of Representatives, and the Joint Economic Committee on
			 the volume of mortgage modifications reported to the Office of the Comptroller
			 of the Currency and the Office of Thrift Supervision, under the mortgage
			 metrics program of each such Office, during the previous quarter, including the
			 following:
					(1)The total number
			 of mortgage modifications resulting in each of the following:
						(A)Additions of
			 delinquent payments and fees to loan balances.
						(B)Interest rate
			 reductions and freezes.
						(C)Term
			 extensions.
						(D)Reductions of
			 principal.
						(E)Deferrals of
			 principal.
						(F)Combinations of
			 modifications described in subparagraph (A), (B), (C), (D), or (E).
						(2)The total number of mortgage modifications
			 in which the total monthly principal and interest payment resulted in the
			 following:
						(A)An
			 increase.
						(B)Remained the
			 same.
						(C)Decreased less
			 than 10 percent.
						(D)Decreased 10
			 percent or more.
						(b)Data
			 collection
					(1)Required
						(A)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Comptroller of the Currency and the Director of the Office of
			 Thrift Supervision, shall issue mortgage modification data collection and
			 reporting requirements to institutions covered under the reporting requirement
			 of the mortgage metrics program of the Comptroller or the Director.
						(B)Inclusiveness of
			 collectionsThe requirements under subparagraph (A) shall provide
			 for the collection of all mortgage modification data needed by the Comptroller
			 of the Currency and the Director of the Office of Thrift Supervision to fulfill
			 the reporting requirements under subsection (a).
						(2)ReportThe
			 Comptroller of the Currency shall report all requirements established under
			 paragraph (1) to each committee receiving the report required under subsection
			 (a).
					IIIAuto industry
			 financing and restructuring
			301.Short
			 titleThis title may be cited
			 as the TARP Reform and Accountability
			 Act of 2009.
			302.Direct loan
			 provisions
				(a)In
			 generalThe Emergency Economic Stabilization Act of 2008
			 (division A of Public Law 110–343) is amended by adding at the end the
			 following:
					
						IVAuto industry
				financing and restructuring
							401.PurposesThe purposes of this title are—
								(1)to clarify and
				confirm the authority and facilities to restore liquidity and stability to
				domestic vehicle manufacturers in the United States; and
								(2)to ensure that
				such authority and such facilities are used in a manner that—
									(A)results in a
				viable and competitive domestic automobile industry that minimizes adverse
				effects on the environment;
									(B)enhances the
				ability and the capacity of the domestic automobile industry to pursue the
				timely and aggressive production of energy-efficient advanced technology
				vehicles;
									(C)preserves and
				promotes the jobs of American workers employed directly by the domestic
				automobile industry and in related industries;
									(D)safeguards the
				ability of the domestic automobile industry to provide retirement and health
				care benefits for the industry's retirees and their dependents; and
									(E)stimulates
				manufacturing and sales of automobiles produced by automobile manufacturers in
				the United States.
									402.Presidential
				designation
								(a)DesignationThe President shall designate one or more
				officers from the Executive Branch having appropriate expertise in such areas
				as economic stabilization, financial aid to commerce and industry, financial
				restructuring, energy efficiency, and environmental protection (who shall
				hereinafter in this title be collectively referred to as the President’s
				designee) to carry out the purposes of this title, including the
				facilitation of restructuring necessary to achieve the long-term financial
				viability of domestic automobile manufacturers, who shall serve at the pleasure
				of the President.
								(b)Additional
				personsThe President or the
				President's designee may also employ, appoint, or contract with additional
				persons having such expertise as the President or the President's designee
				believes will assist the Government in carrying out the purposes of this
				title.
								(c)Participation by
				other agency personnelOther Federal agencies may provide, at the
				request of the President's designee, staff on detail from such agencies for
				purposes of carrying out this title.
								403.Bridge
				financing
								(a)In
				generalThe President’s
				designee shall authorize and direct the disbursement of bridge loans or enter
				into commitments for lines of credit to each automobile manufacturer that
				submitted a plan to the Congress on December 2, 2008 (hereafter in this title
				referred to as an eligible automobile manufacturer), and has
				submitted a request for such loan or commitment. Nothing in this section shall
				preclude the President’s designee from authorizing and directing the
				disbursement of bridge loans or entering into commitments for lines of credit
				to other entities.
								(b)Amount of
				assistanceThe President’s
				designee shall authorize bridge loans or commitments for lines of credit to
				each eligible automobile manufacturer in an amount that is intended to
				facilitate the continued operations of the eligible automobile manufacturer and
				to prevent the failure of the eligible automobile manufacturer, consistent with
				the plan submitted on December 2, 2008, and subject to available funds.
								404.Restructuring
				progress assessment
								(a)Establishment of
				measures for assessing progressNot later than February 1, 2009, the
				President’s designee shall determine appropriate measures for assessing the
				progress of each eligible automobile manufacturer toward transforming the plan
				submitted by such manufacturer to the Congress on December 2, 2008, into the
				restructuring plan to be submitted under section 405(b).
								(b)Evaluation of
				progress on basis of restructuring progress assessment measures
									(1)In
				generalThe President's designee shall evaluate the progress of
				each eligible automobile manufacturer toward the development of a restructuring
				plan, on the basis of the restructuring progress assessment measures
				established under this section for such manufacturer.
									(2)TimingEach
				evaluation required under paragraph (1) for any eligible automobile
				manufacturer shall be conducted at the end of the 15-day period beginning on
				the date on which the restructuring progress assessment measures were
				established by the President's designee for such eligible automobile
				manufacturer.
									405.Submission of
				plans
								(a)Negotiated
				plans
									(1)Facilitation
										(A)In
				generalBeginning on the date of any disbursement under the
				facility, the President’s designee shall seek to facilitate agreement on any
				restructuring plan to achieve and sustain the long-term viability,
				international competitiveness, and energy efficiency of an eligible automobile
				manufacturer, negotiated and agreed to by representatives of interested parties
				(in this title referred to as a negotiated plan) with respect to
				any eligible automobile manufacturer.
										(B)Interested
				partiesFor purposes of this section, the term interested
				party shall be construed broadly so as to include all persons who have a
				direct financial interest in a particular automobile manufacturer,
				including—
											(i)employees and retirees of the eligible
				automobile manufacturer;
											(ii)trade
				unions;
											(iii)creditors;
											(iv)suppliers;
											(v)automobile
				dealers; and
											(vi)shareholders.
											(2)Actions of the
				President's designee
										(A)In
				generalFor the purpose of achieving a negotiated plan, the
				President's designee may convene, chair, and conduct formal and informal
				meetings, discussions, and consultations, as appropriate, with interested
				parties of an eligible automobile manufacturer.
										(B)ClarificationThe
				Federal Advisory Committee Act shall not apply with respect to any of the
				activities conducted or taken by the President's designee pursuant to this
				title.
										(b)Restructuring
				planNot later than March 31,
				2009, each eligible automobile manufacturer shall submit to the President's
				designee a restructuring plan to achieve and sustain the long-term viability,
				international competitiveness, and energy efficiency of the eligible automobile
				manufacturer (in this title referred to as the restructuring plan)
				in accordance with this section. The President's designee shall approve the
				restructuring plan if the President's designee determines that the plan will
				result in—
									(1)the repayment of
				all Government-provided financing, consistent with the terms specified in
				section 408, or otherwise agreed to;
									(2)the ability—
										(A)to comply with
				applicable fuel efficiency and emissions requirements;
										(B)to commence
				domestic manufacturing of advanced technology vehicles, as described in section
				136 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42
				U.S.C. 17013); and
										(C)to produce new and
				existing products and capacity;
										(3)the achievement of
				a positive net present value, using reasonable assumptions and taking into
				account all existing and projected future costs, including repayment of any
				financial assistance provided pursuant to this title;
									(4)the ability to rationalize costs,
				capitalization, and capacity with respect to the manufacturing workforce,
				suppliers, and dealerships of the eligible automobile manufacturer;
									(5)proposals to restructure existing debt,
				including, where appropriate, the conversion of debt to equity, to improve the
				ability of the eligible automobile manufacturer to raise private capital;
				and
									(6)a product mix and
				cost structure that is competitive in the marketplace.
									(c)Extension of
				negotiations and plan deadlineNotwithstanding the time limitations in
				subsection (b), the President's designee, upon making a determination that the
				interested parties are negotiating in good faith, are making significant
				progress, and that an additional period of time would likely facilitate
				agreement on a negotiated plan, and upon notification of the Congress, may
				extend for not longer than 30 additional days the negotiation period under
				subsection (b).
								406.Financing for
				restructuringUpon approval by
				the President's designee of a restructuring plan, the President's designee may
				provide financial assistance to an eligible automobile manufacturer to
				implement the restructuring plan.
							407.Disapproval and
				call of loanIf the
				President's designee has not approved the restructuring plan at the expiration
				of the period provided in section 405 for submission and approval of the
				restructuring plan, the President's designee shall call the loan or cancel the
				commitment within 30 days, unless a restructuring plan is approved within that
				period.
							408.Terms and
				conditions
								(a)DurationThe duration of any loan made under this
				title shall be 7 years, or such period as the President's designee may
				determine with respect to such loan.
								(b)No prepayment
				penaltyA loan made under
				this title shall be prepayable without penalty at any time.
								(c)Information
				accessAs a condition for the receipt of any financial assistance
				made under this title, an eligible automobile manufacturer shall agree—
									(1)to allow the President's designee to
				examine any books, papers, records, or other data of the eligible automobile
				manufacturer, and those of any subsidiary, affiliate, or entity holding an
				ownership interest of 50 percent or more of such automobile manufacturer, that
				may be relevant to the financial assistance, including compliance with the
				terms of a loan or any conditions imposed under this title; and
									(2)to provide in a timely manner any
				information requested by the President's designee, including requiring any
				officer or employee of the eligible automobile manufacturer, any subsidiary,
				affiliate, or entity referred to in paragraph (1) with respect to such
				manufacturer, or any person having possession, custody, or care of the reports
				and records required under paragraph (1), to appear before the President's
				designee at a time and place requested and to provide such books, papers,
				records, or other data, as requested, as may be relevant or material.
									(d)Oversight of
				transactions and financial condition
									(1)Duty to
				informDuring the period in
				which any loan extended under this title remains outstanding, the eligible
				automobile manufacturer which received such loan shall promptly inform the
				President's designee of—
										(A)any asset sale, investment, contract,
				commitment, or other transaction proposed to be entered into by such eligible
				automobile manufacturer that has a value in excess of $100,000,000; and
										(B)any other material change in the financial
				condition of such eligible automobile manufacturer.
										(2)Authority of the
				President's designeeDuring
				the period in which any loan extended under this title remains outstanding, the
				President's designee may—
										(A)review any asset sale, investment,
				contract, commitment, or other transaction described in paragraph (1);
				and
										(B)prohibit the eligible automobile
				manufacturer which received the loan from consummating any such proposed sale,
				investment, contract, commitment, or other transaction, if the President's
				designee determines that consummation of such transaction would be inconsistent
				with or detrimental to the long-term viability of the eligible automobile
				manufacturer.
										(3)ProceduresThe President's designee may establish
				procedures for conducting any review under this subsection.
									(e)Consequences for
				failure To complyThe terms
				of any financial assistance made under this title shall provide that if—
									(1)an evaluation by
				the President’s designee under section 404(b) demonstrates that the eligible
				automobile manufacturer which received the financial assistance has failed to
				make adequate progress towards meeting the restructuring progress assessment
				measures established by the President's designee under section 404(a) with
				respect to such recipient;
									(2)after March 31, 2009, the eligible
				automobile manufacturer which received the financial assistance fails to submit
				an acceptable restructuring plan under section 405(b), or fails to comply with
				any conditions or requirement applicable under this title or applicable fuel
				efficiency and emissions requirements; or
									(3)after a
				restructuring plan of an eligible automobile manufacturer has been approved by
				the President’s designee, the auto manufacturer fails to make adequate progress
				in the implementation of the plan, as determined by the President’s
				designee,
									the
				repayment of any loan may be accelerated to such earlier date or dates as the
				President’s designee may determine and any other financial assistance may be
				cancelled by the President’s designee.409.Taxpayer
				protection
								(a)Warrants
									(1)In
				generalThe President's
				designee may not provide any loan under this title, unless the President's
				designee, or such department or agency as is designated for such purpose by the
				President, receives from the eligible automobile manufacturer—
										(A)in the case of an eligible automobile
				manufacturer, the securities of which are traded on a national securities
				exchange, a warrant giving the right to the President’s designee to receive
				nonvoting common stock or preferred stock in such eligible automobile
				manufacturer, or voting stock, with respect to which the President's designee
				agrees not to exercise voting power, whichever the President’s designee
				determines appropriate; or
										(B)in the case of an eligible automobile
				manufacturer other than one described in subparagraph (A), a warrant for common
				or preferred stock, or an instrument that is the economic equivalent (as
				determined by the President’s designee) of such a warrant in the holding
				company of the eligible automobile manufacturer, or any company that controls a
				majority stake in the eligible automobile manufacturer, whichever the
				President’s designee determines appropriate.
										(2)Amount
										(A)In
				generalThe warrants or instruments described in paragraph (1)
				shall have a value equal to 20 percent of the aggregate amount of all loans
				provided to the eligible automobile manufacturer under this title. Such
				warrants or instruments shall entitle the Government to purchase—
											(i)nonvoting common
				stock, up to a maximum amount of 20 percent of the issued and outstanding
				common stock of—
												(I)the eligible
				automobile manufacturer; or
												(II)in the case of an
				eligible automobile manufacturer, the securities of which are not traded on a
				national securities exchange, a holding company or company that controls a
				majority of the stock thereof (in this section referred to as the
				warrant common); and
												(ii)preferred stock
				having an aggregate liquidation preference equal to 20 percent of such
				aggregate loan amount, less the value of common stock available for purchase
				under the warrant common (in this section referred to as the warrant
				preferred).
											(B)Common stock
				warrant priceThe exercise price on a warrant or instrument
				described in paragraph (1) shall be—
											(i)the
				15-day trailing average, as of the day before the date on which any commitment
				to provide a loan was entered into, of the market price of the common stock of
				the eligible automobile manufacturer which received any loan under this title;
				or
											(ii)in the case of an
				eligible automobile manufacturer, the securities of which are not traded on a
				national securities exchange, the economic equivalent of the market price
				described in clause (i), as determined by the President’s designee.
											(C)Terms of
				preferred stock warrant
											(i)In
				generalThe initial exercise price for the preferred stock
				warrant shall be $0.01 per share or such greater amount as the corporate
				charter may require as the par value per share of the warrant preferred. The
				Government shall have the right to immediately exercise the warrants.
											(ii)RedemptionThe
				warrant preferred may be redeemed at any time after exercise of the preferred
				stock warrant at 100 percent of its issue price, plus any accrued and unpaid
				dividends.
											(iii)Other terms
				and conditionsOther terms and conditions of the warrant
				preferred shall be determined by the President’s designee to protect the
				interests of taxpayers.
											(3)Application of
				other provisions of lawExcept as otherwise provided in this
				section, the requirements for the purchase of warrants under section 113(d)(2)
				of the Emergency Economic Stabilization Act of 2008 (division A of Public Law
				110–343) shall apply to any warrant or instrument described in paragraph (1),
				including the antidilution protection provisions therein.
									(b)Executive
				compensation and corporate governance
									(1)In
				generalDuring the period in
				which any financial assistance under this title remains outstanding, the
				eligible automobile manufacturer which received such assistance shall be
				subject to—
										(A)the standards established by the
				President's designee under paragraph (2); and
										(B)the provisions of section 162(m)(5) of the
				Internal Revenue Code of 1986, as applicable.
										(2)Standards
				requiredThe President's
				designee shall require any eligible automobile manufacturer which received any
				financial assistance under this title to meet appropriate standards for
				executive compensation and corporate governance.
									(3)Specific
				requirementsThe standards established under paragraph (2) shall
				include—
										(A)limits on compensation that exclude
				incentives for senior executive officers of an eligible automobile manufacturer
				which received assistance under this title to take unnecessary and excessive
				risks that threaten the value of such manufacturer during the period that the
				loan is outstanding;
										(B)a provision for
				the recovery by such automobile manufacturer of any bonus or incentive
				compensation paid to a senior executive officer based on statements of
				earnings, gains, or other criteria that are later found to be materially
				inaccurate;
										(C)a prohibition on such automobile
				manufacturer making any golden parachute payment to a senior executive officer
				during the period that the loan is outstanding;
										(D)a prohibition on such automobile
				manufacturer paying or accruing any bonus or incentive compensation during the
				period that the loan is outstanding to the 25 most highly-compensated
				employees; and
										(E)a prohibition on any compensation plan that
				would encourage manipulation of such automobile manufacturer’s reported
				earnings to enhance the compensation of any of its employees.
										(4)DivestitureDuring the period in which any financial
				assistance provided under this title to any eligible automobile manufacturer is
				outstanding, the eligible automobile manufacturer may not own or lease any
				private passenger aircraft, or have any interest in such aircraft, except that
				such eligible automobile manufacturer shall not be treated as being in
				violation of this provision with respect to any aircraft or interest in any
				aircraft that was owned or held by the manufacturer immediately before
				receiving such assistance, as long as the recipient demonstrates to the
				satisfaction of the President's designee that all reasonable steps are being
				taken to sell or divest such aircraft or interest.
									(5)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
										(A)Senior executive
				officerThe term senior executive officer means an
				individual who is one of the top five most highly paid executives of a public
				company, whose compensation is required to be disclosed pursuant to the
				Securities Exchange Act of 1934, and any regulations issued thereunder, and
				non-public company counterparts.
										(B)Golden parachute
				paymentThe term golden parachute payment means any
				payment to a senior executive officer for departure from a company for any
				reason, except for payments for services performed or benefits accrued.
										(c)Prohibition on
				payment of dividendsExcept
				with respect to obligations owed pursuant to law to any nonaffiliated party or
				any existing contract with any nonaffiliated party in effect as of December 2,
				2008, no dividends or distributions of any kind, or the economic equivalent
				thereof (as determined by the President's designee), may be paid by any
				eligible automobile manufacturer which receives financial assistance under this
				title, or any holding company or company that controls a majority stake in the
				eligible automobile manufacturer, while such financial assistance is
				outstanding.
								(d)Other interests
				subordinated
									(1)In
				generalIn the case of an
				eligible automobile manufacturer which received a loan under this title, to the
				extent permitted by the terms of any existing vested legal rights and the
				Constitution, any other obligation of such eligible automobile manufacturer
				shall be subordinate to such loan, and such loan shall be senior and prior to
				all obligations, liabilities, and debts of the eligible automobile
				manufacturer, and such eligible automobile manufacturer shall provide to the
				Government, all available security and collateral against which the loans under
				this title shall be secured.
									(2)Applicability in
				certain casesIn the case of
				an eligible automobile manufacturer referred to in paragraph (1), the
				securities of which are not traded on a national securities exchange, a loan
				under this title to the eligible automobile manufacturer shall—
										(A)be treated as a loan to any holding company
				of, or company that controls a majority stake in, the eligible automobile
				manufacturer; and
										(B)be senior and prior to all obligations,
				liabilities, and debts of any such holding company or company that controls a
				majority stake in the eligible automobile manufacturer.
										(e)Additional
				taxpayer protections
									(1)DischargeA
				discharge under title 11, United States Code, shall not discharge an eligible
				automobile manufacturer, or any successor in interest thereto, from any debt
				for financial assistance received pursuant to this title.
									(2)ExemptionAny
				financial assistance provided to an eligible automobile manufacturer under this
				title shall be exempt from the automatic stay established by section 362 of
				title 11, United States Code.
									(3)Interested
				partiesNotwithstanding any provision of title 11, United States
				Code, any interest in property or equity rights of the United States arising
				from financial assistance provided to an eligible automobile manufacturer under
				this title shall remain unaffected by any plan of reorganization, except as the
				United States may agree to in writing.
									410.Oversight and
				audits
								(a)Comptroller
				General oversight
									(1)Scope of
				oversightThe Comptroller
				General of the United States shall conduct ongoing oversight of the activities
				and performance of the President's designee.
									(2)Conduct and
				administration of oversight
										(A)GAO
				presenceThe President's designee shall provide to the
				Comptroller General appropriate space and facilities for purposes of this
				subsection.
										(B)Access to
				recordsTo the extent otherwise consistent with law, the
				Comptroller General shall have access, upon request, to any information, data,
				schedules, books, accounts, financial records, reports, files, electronic
				communications, or other papers, things, or property belonging to or in use by
				the President's designee, at such reasonable time as the Comptroller General
				may request. The Comptroller General shall be afforded full facilities for
				verifying transactions with the balances or securities held by depositaries,
				fiscal agents, and custodians. The Comptroller General may make and retain
				copies of such books, accounts, and other records as the Comptroller General
				deems appropriate.
										(3)ReportingThe
				Comptroller General shall submit reports of findings under this section to
				Congress, regularly and not less frequently than once every 60 days. The
				Comptroller General may also submit special reports under this subsection, as
				warranted by the findings of its oversight activities.
									(b)Special
				Inspector GeneralIt shall be
				the duty of the Special Inspector General established under section 121 of
				Public Law 110–343 to conduct, supervise, and coordinate audits and
				investigations of the President's designee in addition to the duties of the
				Special Inspector General under such section and for such purposes. The Special
				Inspector General shall also have the duties, responsibilities, and authorities
				of inspectors general under the Inspector General Act of 1978, including
				section 6 of such Act. In the event that the Office of the Special Inspector
				General is terminated, the Inspector General of the Department of the Treasury
				shall assume the responsibilities of the Special Inspector General under this
				subsection.
								(c)Access to
				records of borrowers by GAONotwithstanding any other provision
				of law, during the period in which any financial assistance provided under this
				title is outstanding, the Comptroller General of the United States shall have
				access, upon request, to any information, data, schedules, books, accounts,
				financial records, reports, files, electronic communications, or other papers,
				things, or property belonging to or in use by the eligible automobile
				manufacturer, and any subsidiary, affiliate, or entity holding an ownership
				interest of 50 percent or more of such eligible automobile manufacturer
				(collectively referred to in this section as related entities),
				and to any officer, director, or other agent or representative of the eligible
				automobile manufacturer and its related entities, at such reasonable times as
				the Comptroller General may request. The Comptroller General may make and
				retain copies of such books, accounts, and other records as the Comptroller
				General deems appropriate.
								411.Reporting and
				monitoring
								(a)Reporting on
				consummation of loansThe
				President’s designee shall submit a report to the Congress on each bridge loan
				made under this title not later than 5 days after the date of the consummation
				of such loan.
								(b)Reporting on
				restructuring progress assessment measuresThe President’s
				designee shall submit a report to the Congress on the restructuring progress
				assessment measures established for each manufacturer under section 404(a) not
				later than 10 days after establishing the restructuring progress assessment
				measures.
								(c)Reporting on
				evaluationsThe President’s designee shall submit a report to the
				Congress containing the detailed findings and conclusions of the President's
				designee in connection with the evaluation of an eligible automobile
				manufacturer under section 404(b).
								(d)Reporting on
				consequences for failure to complyThe President’s designee shall
				submit a report to the Congress on the exercise of a right under section 408(e)
				to accelerate indebtedness of an eligible automobile manufacturer under this
				title or to cancel any other financial assistance provided to such eligible
				automobile manufacturer, and the facts and circumstances on which such exercise
				was based, before the end of the 10-day period beginning on the date of the
				exercise of the right.
								(e)MonitoringThe
				President’s designee shall monitor the use of loan funds received by eligible
				automobile manufacturers under this title, and shall report to Congress once
				every 90 days (beginning 30 days after the date of enactment of this title) on
				the progress of the ability of the recipient of the loan to continue operations
				and proceed with restructuring processes that restore the financial viability
				of the recipient and promote environmental sustainability.
								412.Report to
				Congress on lack of progress toward achieving an acceptable negotiated
				plan
								(a)Authority To
				facilitate a negotiated planAt any such time as the President’s
				designee determines that action is necessary to avoid disruption to the economy
				or to achieve a negotiated plan, the President’s designee shall submit to
				Congress a report outlining any additional powers and authorities necessary to
				facilitate the completion of a negotiated plan required under section
				405.
								(b)Impediments to
				achieving negotiated plansIf
				the President’s designee determines, on the basis of an evaluation by the
				President’s designee of the progress being made by an eligible automobile
				manufacturer toward meeting the restructuring progress assessment measures
				established under section 404, that adequate progress is not being made toward
				achieving a negotiated plan by March 31, 2009, the President’s designee shall
				submit to Congress a report detailing the impediments to achievement of a
				negotiated plan by the eligible automobile manufacturer.
								413.Submission of
				plan to Congress by the President's designeeUpon submission of a report pursuant to
				section 412(b), the President's designee shall provide to Congress a plan that
				represents the judgement of the President’s designee as to the steps necessary
				to achieve the long-term viability, international competitiveness, and energy
				efficiency of the eligible automobile manufacturer, consistent with the factors
				set forth in section 405(b), including through a negotiated plan, a plan to be
				implemented by legislation, or a reorganization pursuant to chapter 11 of title
				11, United States Code.
							414.Coordination with
				other laws
								(a)In
				generalNo provision of this
				title may be construed as altering, affecting, or superseding—
									(1)the provisions of section 129 of division A
				of the Consolidated Security, Disaster Assistance, and Continuing
				Appropriations Act, 2009, relating to funding for the manufacture of advanced
				technology vehicles;
									(2)any existing authority to provide financial
				assistance or liquidity for purposes of the day-to-day operations in the
				ordinary course of business or research and development.
									(b)Antitrust
				provisions
									(1)In
				generalSubject to paragraphs (2) and (4), the antitrust laws
				shall not apply to meetings, discussions, or consultations among an eligible
				automobile manufacturer and its interested parties for the purpose of achieving
				a negotiated plan pursuant to section 405(a)(2).
									(2)ExclusionsParagraph
				(1) shall not apply with respect to price-fixing, allocating a market between
				competitors, monopolizing (or attempting to monopolize) a market, or
				boycotting.
									(3)Antitrust agency
				participationThe Attorney General of the United States and the
				Federal Trade Commission shall, to the extent practicable, receive reasonable
				advance notice of, and be permitted to participate in, each meeting,
				discussion, or consultation described in paragraph (1).
									(4)Preservation of
				enforcement authorityParagraph (1) shall not be construed to
				preclude the Attorney General of the United States or the Federal Trade
				Commission from bringing an enforcement action under the antitrust laws for
				injunctive relief.
									(5)SunsetParagraph
				(1) shall apply only with respect to meetings, discussions, or consultations
				that occur within the 3-year period beginning on the date of the enactment of
				this title.
									(6)DefinitionFor
				purposes of this subsection, the term antitrust laws—
										(A)has the same
				meaning as in subsection (a) of the first section of the Clayton Act (15 U.S.C.
				12(a)), except that such term includes section 5 of the Federal Trade
				Commission Act (15 U.S.C. 45), to the extent that such section 5 applies to
				unfair methods of competition; and
										(B)includes any
				provision of State law that is similar to the laws referred to in subparagraph
				(A).
										415.Treatment of
				restructuring for purposes of applying limitations on net operating loss
				carryforwards and certain built-in lossesSection 382 of the Internal Revenue Code of
				1986 shall not apply in the case of an ownership change resulting from this
				title or pursuant to a restructuring plan approved under this title.
							416.Clarification of
				availability of financial support for financing armsThe authority of the President’s designee to
				provide assistance to any eligible automobile manufacturer includes the
				authority to provide support to finance company affiliates of the manufacturer
				to ensure that such affiliates have the necessary resources to continue to
				provide needed credit, including through dealer and other financing of consumer
				and business auto and other vehicle loans and dealer floor plan
				loans.
							.
				IVClarification of
			 authority
			401.Consumer
			 loansTitle I of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by
			 adding at the end the following new section:
				
					137.Clarification
				of authority regarding consumer loansThe authority of the Secretary to take any
				action under this title includes the authority to establish or support
				facilities to support the availability of consumer loans, including loans for
				autos and other vehicles and student loans, including through purchase of
				asset-backed securities, directly or through the Board or any Federal reserve
				bank. In determining which classes of consumer loans to support, the Secretary
				may consider the applicable regulatory structure and level of consumer
				protection afforded to such
				loans.
					.
			402.Municipal
			 securitiesSection 101 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211) is amended by
			 inserting after subsection (g) (as added by section 110 of this Act) the
			 following new subsection:
				
					(h)Clarification of
				authority regarding municipal securities
						(1)ClarificationThe authority of the Secretary to take any
				action under this title includes the authority to provide support to State and
				local governments, and other issuers of municipal securities, which are having
				difficulty accessing appropriate financing in the capital markets. Such support
				includes the direct purchase of municipal securities and providing credit
				enhancement in connection with municipal securities whose purchase is financed
				under any facility provided by the Board or any Federal reserve bank.
						(2)DefinitionFor purposes of this subsection, the term
				municipal security has the meaning given the term State or
				local bond in section 103(c) of the Internal Revenue Code of 1986 (26
				U.S.C. 103(c)) and the regulations issued thereunder or any other entity
				eligible to issue bonds the interest on which is excludable from gross income
				for Federal income tax
				purposes.
						.
			403.Commercial real
			 estate loansTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding after section 137 (as added by section 401 of this title) the
			 following new section:
				
					138.Clarification
				of authority regarding commercial real estate loansThe authority of the Secretary to take any
				action under this title includes the authority to establish or support
				facilities to support the availability of commercial real estate loans,
				including loans for multifamily housing, including through purchase of
				asset-backed securities, directly or through the Board of Governors of the
				Federal Reserve System or any Federal reserve
				bank.
					.
			404.Small business
			 loansTitle I of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by
			 adding after section 138 (as added by section 403 of this title) the following
			 new section:
				
					139.Clarification
				of authority regarding small business loansThe authority of the Secretary to take any
				action under this title includes the authority to establish or support
				facilities to support the availability of small business loans, including farm
				loans, loans to minority and disadvantaged businesses, debtor-in-possession
				financing, dealer floor plan financing, and any other small business loans,
				including through purchase of asset-backed securities, directly or through the
				Board or any Federal reserve
				bank.
					.
			405.Commercial
			 loansTitle I of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended by
			 adding after section 139 (as added by section 404 of this title) the following
			 new section:
				
					140.Clarification
				of authority regarding commercial loansThe authority of the Secretary to take any
				action under this title includes the authority to establish or support
				facilities to support the availability of commercial loans, including through
				purchase of asset-backed securities, directly or through the Board or any
				Federal reserve
				bank.
					.
			406.Automobile
			 fleet purchase loansTitle I
			 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding after section 140 (as added by section 405 of this title) the
			 following new section:
				
					141.Clarification
				of authority regarding automobile fleet purchase loansThe authority of the Secretary to take any
				action under this title includes the authority to establish or support
				facilities to support the availability of automobile fleet purchase loans,
				including loans for the automobile rental industry and other fleet purchasers,
				including through purchase of asset-backed securities, directly or through the
				Board or any Federal reserve
				bank.
					.
			407.CertificationSubsection (a) of section 105 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5215(a)) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)the use of the authority for the purposes
				specified in the amendments made by title IV of the
				TARP Reform and Accountability Act of
				2009.
						.
				VHOPE
			 for Homeowners Program improvements
			501.Changes to HOPE for
			 Homeowners ProgramSection 257
			 of the National Housing Act (12 U.S.C. 1715z–23) is amended—
				(1)in subsection
			 (e)—
					(A)by striking
			 paragraph (1);
					(B)in paragraph
			 (2)(B), by striking 90 percent and inserting 93
			 percent;
					(C)by striking
			 paragraph (7);
					(D)in paragraph (9),
			 by striking by procuring and all that follows through by
			 any other method; and
					(E)by redesignating
			 paragraphs (2), (3), (4), (5), (6), (8), (9), (10), and (11) as paragraphs (1),
			 (2), (3), (4), (5), (6), (7), (8), and (9), respectively;
					(2)in subsection
			 (h)(2), by striking , or in any case in which a mortgagor fails to make
			 the first payment on a refinanced eligible mortgage;
				(3)by striking subsection (i) and inserting
			 the following new subsection:
					
						(i)Annual
				premiums
							(1)In
				generalFor each refinanced
				eligible mortgage insured under this section, the Secretary shall establish and
				collect an annual premium in an amount equal to not less than 0.55 percent of
				the amount of the remaining insured principal balance of the mortgage and not
				more than 0.75 percent of such remaining insured principal balance, as
				determined according to a schedule established by the Board that assigns such
				annual premiums based upon the credit risk of the mortgage.
							(2)Reduction or
				termination during mortgage termNotwithstanding paragraph (1),
				the Secretary may provide that the annual premiums charged for refinanced
				eligible mortgages insured under this section are reduced over the term of the
				mortgage or that the collection of such premiums is discontinued at some time
				during the term of the mortgage, in a manner that is consistent with policies
				for such reduction or discontinuation of annual premiums charged for mortgages
				in accordance with section
				203(c).
							;
				(4)in subsection
			 (k)—
					(A)by striking the
			 subsection heading and inserting Exit fee;
					(B)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking such sale or
			 refinancing and inserting the mortgage being insured under this
			 section; and
					(C)by striking
			 paragraph (2);
					(5)in subsection
			 (s)(3)(A)(ii), by striking subsection (e)(1)(B) and such other
			 and inserting such;
				(6)in subsection (v),
			 by inserting after the period at the end the following: The Board shall
			 conform documents, forms, and procedures for mortgages insured under this
			 section to those in place for mortgages insured under section 203(b) to the
			 maximum extent possible consistent with the requirements of this
			 section.;
				(7)in subsection
			 (w)(1)(C), by striking (e)(4)(A) and inserting
			 (e)(3)(A); and
				(8)by adding at the
			 end the following new subsection:
					
						(x)Payment to
				existing loan servicerThe
				Board may establish a payment to the servicer of the existing senior mortgage
				for every loan insured under the HOPE for Homeowners
				Program.
						.
				VIHome
			 buyer Stimulus
			601.Home buyer
			 stimulus program
				(a)In
			 generalThe Secretary of the
			 Treasury (in this title referred to as the Secretary) shall
			 establish and implement, within 60 days of the date of the enactment of the
			 TARP Reform and Accountability Act of
			 2009, a program to stimulate demand for home purchases and reduce
			 unsold inventories of residential properties, by providing mechanisms to ensure
			 the availability of affordable, below-market interest rates on mortgages made
			 for the purchase, by qualified home buyers, of 1- to 4-family residential
			 properties.
				(b)ImplementationThe Secretary shall execute the program
			 under this section using the authority to purchase obligations and other
			 securities issued by the Federal National Mortgage Association, the Federal
			 Home Loan Mortgage Corporation, and the Federal Home Loan Banks made available
			 by the Housing and Economic Recovery Act of 2008 and such other authority as
			 the Secretary may have (other than that provided by title I of the Emergency
			 Economic Stabilization Act of 2008) to make affordable, below-market interest
			 rates available directly through portfolio lenders.
				(c)Availability of
			 affordable loans under HOPE for Homeowners ProgramThe
			 Secretary, in consultation with the Secretary of Housing and Urban Development,
			 shall ensure that the affordable, below-market interest rates made available
			 through the program under this section are made available in connection with
			 mortgages made for refinancing eligible mortgages, as such term is defined in
			 section 257 of the National Housing Act (12 U.S.C. 1715z–23), to be insured
			 under the HOPE for Homeowners Program under such section.
				(d)Targeting for
			 housing disaster areas
					(1)In
			 generalIn carrying out the
			 program under this section, the Secretary shall take into consideration impact
			 of activities under the program on housing disaster areas.
					(2)ReportNot later than 60 days after the Secretary
			 first has authority to purchase troubled assets pursuant to section 115(a)(3)
			 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225(a)(3)), the
			 Secretary shall—
						(A)evaluate the impact of existing Federal
			 foreclosure prevention activities on housing disaster areas;
						(B)make a determination of whether the
			 foreclosure rates and anticipated default rates in such areas have been
			 adequately reduced; and
						(C)submit a report to the Congress that
			 describes the impact of such activities and the determination of the Secretary
			 under subparagraph (B).
						(3)Alternative
			 proposalsIf the Secretary determines that the foreclosure rates
			 and anticipated default rates in housing disaster areas have not been
			 adequately reduced, the Secretary shall—
						(A)consider carrying
			 out alternative proposals, including a proposal under which the Federal
			 Government makes available affordable mortgages, including refinancings,
			 through subsidized financing or mortgage purchases; and
						(B)establish and
			 carry out alternative programs as the Secretary considers necessary to ensure
			 that foreclosure prevention efforts are most effective in the areas of greatest
			 need, including housing disaster areas.
						(4)Housing disaster
			 areasFor purposes of this
			 section, the term housing disaster area means a geographic area
			 having both—
						(A)a high foreclosure rate during the 12
			 months preceding the date of the enactment of this Act, as measured by
			 percentages of homes in or having gone through foreclosure during such period
			 and compared to other areas; and
						(B)a substantial
			 decline in home prices during the 12 months preceding the date of the enactment
			 of this Act, as measured by the Office of Federal Housing Enterprise and
			 Oversight and compared to other areas.
						VIIFDIC
			 provisions
			701.Permanent
			 increase in deposit insurance
				(a)Amendments to
			 Federal Deposit Insurance ActSection 11(a)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1821(a)) is amended—
					(1)in paragraph
			 (1)(E), by striking $100,000 and inserting
			 $250,000;
					(2)in paragraph
			 (1)(F)(i), by striking 2010 and inserting
			 2015;
					(3)in subclause (I)
			 of paragraph (1)(F)(i), by striking $100,000 and inserting
			 $250,000;
					(4)in subclause (II)
			 of paragraph (1)(F)(i), by striking the calendar year preceding the date
			 this subparagraph takes effect under the Federal Deposit Insurance Reform Act
			 of 2005 and inserting calendar year 2008; and
					(5)in paragraph
			 (3)(A)(iii), by striking , except that $250,000 shall be substituted for
			 $100,000 wherever such term appears in such paragraph.
					(b)Repeal of EESA
			 provisionSection 136 of the Emergency Economic Stabilization Act
			 (Public Law 110–343; 122 Stat. 3765) is hereby repealed.
				(c)Amendment to
			 Federal Credit Union ActSection 207(k) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k) is amended—
					(1)in paragraph
			 (3)—
						(A)by striking the
			 opening quotation mark before $250,000;
						(B)by striking , except that $250,000
			 shall be substituted for $100,000 wherever such term appears in such
			 section; and
						(C)by striking the
			 closing quotation mark after the closing parenthesis; and
						(2)in paragraph (5), by striking
			 $100,000 and inserting $250,000;
					702.Extension of
			 restoration plan periodSection 7(b)(3)(E)(ii) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1817(b)(3)(E)(ii)) is amended by striking
			 5-year period and inserting 8-year period.
			703.Borrowing
			 authoritySection 14(a) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1824(a)) is amended—
				(1)by striking
			 $30,000,000,000 and inserting $100,000,000,000;
			 and
				(2)by inserting prior
			 to the last sentence, the following new sentence: The Corporation may
			 request in writing to borrow, and the Secretary may authorize and approve the
			 borrowing of, additional amounts above $100,000,000,000 to the extent that the
			 Board of Directors and the Secretary determine such borrowing to be
			 necessary..
				704.Systemic risk
			 special assessmentsSection
			 13(c)(4)(G)(ii) of the Federal Deposit Insurance Act (12 U.S.C.
			 1823(c)(4)(G)(ii)) is amended to read as follows:
				
					(ii)Repayment of
				loss
						(I)In
				generalThe Corporation shall recover the loss to the Deposit
				Insurance Fund arising from any action taken or assistance provided with
				respect to an insured depository institution under clause (i) from 1 or more
				special assessments on insured depository institutions, depository institution
				holding companies (with the concurrence of the Secretary of the Treasury with
				respect to holding companies), or both, as the Corporation determines to be
				appropriate.
						(II)Treatment of
				depository institution holding companiesFor purposes of this
				clause, sections 7(c)(2) and 18(h) shall apply to depository institution
				holding companies as if they were insured depository institutions.
						(III)RegulationsThe
				Corporation shall prescribe such regulations as it deems necessary to implement
				this clause. In prescribing such regulations, defining terms, and setting the
				appropriate assessment rate or rates, the Corporation shall consider: the types
				of entities that benefit from any action taken or assistance provided under
				this subparagraph; economic conditions; the effects on the industry; and such
				other factors as the Corporation deems
				appropriate.
						.
			VIIIReports on the
			 guarantee of certain Citigroup assets
			801.Reports
			 required
				(a)Treasury
			 reportsNot later than 30
			 days after the date of the enactment of this Act, the Secretary of the
			 Treasury, in coordination with the Chairperson of the Board of Directors of the
			 Federal Deposit Insurance Corporation, shall issue a report to the Committee on
			 Financial Services of the House of Representatives, the Committee on Banking of
			 the Senate, and to the Comptroller General of the United States containing the
			 following:
					(1)The authority
			 under which the Citigroup guarantee and purchases were made.
					(2)A
			 complete accounting of the specific loans, securities, and any other financial
			 instruments in the asset pool covered by the Citigroup guarantee.
					(b)GAO
			 reportNot later than 60 days
			 after the date the Secretary of the Treasury issues the report required by
			 subsection (a), the Comptroller General of the United States shall issue a
			 report to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking of the Senate examining the probable long-term
			 cost to the Federal Government of the Citigroup guarantee.
				(c)Citigroup
			 guarantee definedFor the
			 purpose of this section, the term Citigroup guarantee means the
			 agreement announced November 23, 2008, between Citigroup and the Treasury and
			 the Federal Deposit Insurance Corporation to guarantee or purchase, partly
			 through the use of funds authorized under the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5201 et seq.), an asset pool of approximately $306
			 billion of loans and securities backed by residential and commercial real
			 estate and other such assets on Citigroup's balance sheet.
				IXGAO
			 study of financial crisis
			901.Study
			 requiredThe Comptroller
			 General of the United States shall—
				(1)conduct an
			 in-depth study of the root causes of the financial crisis; and
				(2)submit a report to
			 the Congress and the President, and transmit a copy to the Secretary of the
			 Treasury, containing the findings and conclusions of the Comptroller General
			 with respect to the study under paragraph (1), together with such
			 recommendations for legislative and administrative action as the Comptroller
			 General may determine to be appropriate before the end of the 6-month period
			 beginning on the date of the enactment of this Act.
				902.Treasury
			 strategy and timelineUsing
			 the findings and conclusions of the Comptroller General in the report under
			 section 901(2), within 30 days, the Secretary of the Treasury shall issue an
			 overall strategy and timeline for implementing the recommendations contained in
			 the report with the goal of financial stability and the well-being of
			 taxpayers.
			XAgency MBS
			 Purchase Program disclosure
			1001.Disclosure
			 requiredNot later than 1
			 month after the date of the enactment of this Act, the Chairman of the Board of
			 Governors of the Federal Reserve System shall issue to the Congress a report
			 disclosing—
				(1)the details of the competitive request for
			 proposal process that was used to select the investment managers of the Federal
			 Reserve System’s Agency Mortgage-Backed Security Purchase Program announced by
			 the Federal Reserve System on November 25, 2008;
				(2)all details of the
			 contracts, including contract price, made between the Federal Reserve System
			 and such investment managers; and
				(3)steps that each such investment manager has
			 taken to ensure that the investment manager has appropriately segregated the
			 investment management team that implements the Agency Mortgage-Backed Security
			 Purchase Program from other advisory and propriety trading activities
			 undertaken by the investment manager and the members of the investment
			 management team.
				
	
		
			Passed the House of
			 Representatives January 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
